UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6331



GREGORY L. RAYMER, SR.,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Virginia Depart-
ment of Corrections; CITY OF RICHMOND, Circuit
Court et al,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-00-2017-AM)


Submitted:   April 12, 2001                 Decided:   April 23, 2001


Before NIEMEYER, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory L. Raymer, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gregory L. Raymer, Sr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).     We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we deny a certificate of appealability and dismiss the appeal

on the reasoning of the district court.    See Raymer v. Angelone,

No. CA-00-2017-AM (E.D. Va. Feb. 12, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2